Case 5:20-cv-00068-JPB Document 19 Filed 07/02/20 Page 1 of 7 PageID #: 116




                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                                   WHEELING

MICHAEL JERMAINE GREENE,

               Plaintiff,
V.                                                           Criminal Action No. 5:20-CV-68
                                                             (BAILEY)
WVDOC; COMMISSIONER BETSY
C. JIVIDEN; and SUPERINTENDENT
SHELLY SEARLS,

               Defendants.

                ORDER ADOPTING REPORT AND RECOMMENDATION

       The above-styled matter came before this Court for consideration of the Report and

Recommendation of United States Magistrate Judge Mazzone [Doc. 16]. Pursuant to this

Court’s Local Rules, this action was referred to Magistrate Judge Mazzoneforsubmission of

a proposed Report and a Recommendation (“R&R”). Magistrate Judge Mazzone filed his

R&R on June 18, 2020, wherein he recommends the plaintiffs case be dismissed without

prejudice, and pending Motions [Docs. 2,4, 11, 12 and 13] be denied as moot.

                                      I. BACKGROUND

       The plaintiff is a state prisoner currently incarcerated at Huttonsville Correctional

Center. Plaintiff filed the pending action pro se. Additionally, plaintiff filed an Application and

Affidavit to Proceed Without Prepayment of Fees. liJoc. 2]. In his Complaint [Doc. 1], plaintiff

alleges that the West Virginia Division of Corrections is actively violating Policy Directive

511.00 and violating his free exercise of religion as a practicing Muslim because the




                                                 I
Case 5:20-cv-00068-JPB Document 19 Filed 07/02/20 Page 2 of 7 PageID #: 117




alternative meal for religious diets is meat-free rather than pork-free. As a result, plaintiff

brought an action under 42 U.S.C.       §   1983.

                                  II. STANDARD OF REVIEW

         Pursuantto 28 U.S.C.    § 636(b)(1 )(c), this Court is required to make a de nova review
of those portions of the magistrate judge’s findings to which objection is made. However, the

Court is not required to review, under a de nova or any other standard, the factual or legal

conclusions of the magistrate judge as to those portions of the findings or recommendation

to which no objections are addressed. Thomas v. Am, 474 U.S. 140, 150 (1985). Nor is

this Court required to conduct a de nova review when the party makes only “general and

conclusory objections that do not direct the court to a specific error in the magistrate’s

proposed findings and recommendations.” Orpiano v. Johnson, 687 F.2d 44,47 (4th Cir.

1982).

         In addition, failure to file timely objections constitutes a waiver of de nova review and

the right to appeal this Courts Order. 28 U.S.C. § 636(b)(1); Snyderv. Ridenour, 889 F.2d

1363, 1366 (4th Cir. 1989); United States v. Schronce, 727 F.2d 91.94(4th Cir. 1984).

Pro se filings must be liberally construed and held to a less stringent standard than those

drafted by licensed attorneys, however, courts are not required to create objections where

none exist. Haines v. Kerner, 404 U.S. 519,520(1972); Gordon v. Leeke, 574 F.2d 1147,

1151 (4th Cir. 1971).

         Here, objections to Magistrate Judge Mazzone’s R&R were due within fourteen (14)

days of receipt, pursuant to 28 U.S.C.      § 636(b)(1 ) and Rule 72(b)(2) of the Federal Rules of
Civil Procedure. Plaintiff timely filed his Objections to the Report and Recommendations

                                                    2
Case 5:20-cv-00068-JPB Document 19 Filed 07/02/20 Page 3 of 7 PageID #: 118




[Doc. 181 on June 30, 2020. Accordingly, this Court will review the portions of the R&R to

which objection was filed under a de nova standard of review. The remainder of the R&R will

be reviewed for clear error.

                                    Ill. APPLICABLE LAW

       Initially, and as identified by Magistrate Judge Mazzone, this Court notes plaintiff’s

background concerning previouslyfiled prose pleadings. The Prison Litigation Reform Act

of 1995 (“PLRA”) provides that a sanction shall be imposed on those prisoners who file

meritsless lawsuits repeatedly. The sanction is that such prisoners lose the right to proceed

without prepayment of fees and costs.

       In no event shall a prisoner bring a civil rights action orappeal ajudgment in a
       civil action or proceeding under this section if the prisoner has, on 3 or more
       occasions, while incarcerated or detained in any facility, brought an action or
       appeal in a court of the United States that was dismissed on the grounds that
       it is frivolous, malicious, or fails to state a claim upon which relief may be
       granted, unless the prisoner is underimminent dangerof serious physical injury.

28 U.S.C.   §   1915(g); see also Ashley v. E. Dllworth, CO-I, 147 F.3d 715 (8th Cir. 1998)

(“Section 1915(g) denied the installment payment method to those prisoners who have had

three previous cases or appeals dismissed as frivolous, malicious, or for failure to state a

claim upon which relief can be granted (“three strikes’).’). Consequently, “the proper

procedure is forthe district court to dismiss the complaintwithout prejudice when it denies a

prisonerleave to proceed in forma pauperis pursuant to the three strikes provision of 1915(g).

The prisoner cannot simply pay the filing fee after being denied in forma pauperis status. He

must pay the filing fee at the time he initiates the suit.” Dupree v. Palmer, 284 F.3d 1234,




                                              3
Case 5:20-cv-00068-JPB Document 19 Filed 07/02/20 Page 4 of 7 PageID #: 119




1237(11th Cir. 2002); see also Finley v. Doe, No. 5:07-CV-00807, 2008 WL 2645472 (S.D.

W.Va. June 30, 2006) (Johnston, Jj.

        Previously, the Fourth Circuit dictated that a dismissal without prejudice did not count

as a strike under 1915(g). See McClean v. United States, 566 F.3d 391 (4th Cir. 2009).

However, as identified by Magistrate Judge Mazzone, that position was abrogated by the

Supreme Court of the United States in Lomax v. Ofliz-Marquez, 140 S.Ct. 1721(2020)

(holding that regardless of whether the dismissal is with orwithout prejudice, the dismissal of

a prisoners civil lawsuit, forfailure to state a claim, counts as a strike under the PLRA’s three-

strikes rule for in forma pauperis status).

                                       IV. DISCUSSION

       As stated in the R&R, Magistrate Judge Mazzone concluded that, based on a review

of PACER, at least three of plaintiff’s prior civil cases qualify as strikes under 191 5(g).

Moreover, Magistrate Judge Mazzone concluded that plaintiff failed to make a colorable

showing that the pending action should proceed under the exception to the PLRA’s three-

strikes rule. As such, Magistrate Judge Mazzone determined thatthe pending action should

be dismissed without prejudice given that plaintiff did not pay the appropriate filing fee prior

to initiating the subject lawsuit.

       In his Objection to the Report and Recommendations [Doc. 18}, plaintiff first argues

he has never previously brought three actions resulting in three strikes under the PLRA.

Additionally, plaintiff asserts a cursory argument that even if his pñoractions did result in three

strikes, he should still be entitled to proceed with the pending action without prepayment of

fees and costs. This Court is not persuaded by either argument.

                                                4
Case 5:20-cv-00068-JPB Document 19 Filed 07/02/20 Page 5 of 7 PageID #: 120




         In review of the R&R, this Court finds that Magistrate Judge Mazzone properly identified

three prior actions brought by plaintiff, which each qualify as a strike under the PLRA. On

November2, 2015, plaintiffflled a §1983 complaint in the United States District Courtfarthe

Southern District of West Virginia seeking damages againstfour defendants stemming from

his criminal conviction in the Circuit Court of Mercer County, West Virginia.

[Civ. Action No. 1:15-CV-14561j. On November 5, 2015, Magistrate Judge R. Clarke

VanDevort filed Proposed Findings and a Report and Recommendation based on a

screening pursuant to 28 U.S.C.       §   1915A, which required dismissal of the case if the

complaint was frivolous, malicious, or failed to state a claim upon which relief could be

granted. Id. Magistrate Judge VanDevort recommended thatthe complaint be dismissed on

initial screening. Id. On December10, 2016, United States District Judge David A. Faber

overruled plaintiff’s objections, adopted the proposed findings and recommendations, and

dismissed plaintiffs complaint. Id.

         On December 2, 2015, plaintiff filed a second complaint in the Southern District of

West Virginia, again seeking damages against the same four defendants previously named

in his November2, 2015, complaint. [Civ. Action No. 1:15-CV-15723].1 On December7,

2015, Magistrate Judge VanDevort again conducted a screening pursuant to

28 U.S.C.   §   1915A and recommended that the case be dismissed. Id. On July 26, 2016,

United States District Judge David A. Faber overruled plaintiff’s objections and dismissed




         1The R&R mistakenly identified this second civil action as Civil Action No. 1 :15-CV-
15273.

                                                5
Case 5:20-cv-00068-JPB Document 19 Filed 07/02/20 Page 6 of 7 PageID #: 121




plaintiff’s complaint. Id. On appeal, the districtcourt’s judgmentwas affirmed, See Greene

v. Sadler, 673 F. Appx. 324 (4th Cir. 2017).

       On April 12, 2017, plaintiff filed a third complaint in the Southern District of West

Virginia, again seeking damages against the same fourdefendants previously named in his

prior two complaints. [Civ. Action No. 1:1 7-CV-02344]. On November 9, 2017, Magistrate

Judge OwayneTinsley recommended that the case be dismissed pursuant to the provisions

of 28 U.S.C.   §   1915(3)(2)(B) and 1915A. Id. On April 18, 2018, United States District

Judge David A. Faber adopted the recommendation and dismissed plaintiffs complaint. Id.

On appeal, the district court’s judgmentwas affirmed. See Greene v. Huffman, 733 F. Appx.

119 (4th Cir. 2018).

       Upon review of these three previous filings by plaintiff, this Court finds that Magistrate

Judge Mazzone correctly determined each of the three filings resulted in a strike against

plaintiff underthe PLRA. Therefore, to avoid dismissal and proceed without prepayment of

the filing fee, the plaintiff must plausibly allege that he is under imminent danger of serious

physical injury. See 28 U.S.C. 1915(g). Upon de novo review, this Court finds that plaintiff

has not made a colorable showing that this action should proceed underthe aforementioned

exception to the PLRA’s three-strikes rule, as nothing in the pending complaint suggests

plaintiff is under imminent danger of serious physical injury.

        Moreover, this Court rejects plaintiff’s second, cursory objection to the R&Rwherein

he asserts that he should still be entitled to proceed with the pending action without

prepayment of fees and costs despite having three strikes under the PLRA. Orpiano v.

Johnson, 687 F.2d 44, 47 (4th Cir. 1982) (finding that a reviewing court is not required to

                                               6
Case 5:20-cv-00068-JPB Document 19 Filed 07/02/20 Page 7 of 7 PageID #: 122




conduct a de nova reviewwhen the party makes only general and conclusory objections that

do not direct the court to a specific error in the magistrate’s proposed findings and

recommendations).

                                       IV. CONCLUSION

       Upon careful review, it is the opinion of this Court that the Report and

Recommendation [Doc. 16] should be, and is, hereby ORDERED ADOPTED for the

reasons more fully stated in the magistrate judge’s report. Accordingly, the plaintiffs

objections [Doc. 18] are OVERRULED. As such, plaintiffs pending Motions [Docs. 2,4,11,

12, and 13] are DENIED AS MOOT,

       This Courtfurther DIRECTS the Clerkto enterjudgment in favorof the defendants and

to STRIKE this case from the active docket of this Court.

       It is so ORDERED.

       The Clerk is directed to transmit copies of this Order to any counsel of record and to

mail a copy to the pro se plaintiff.

       DATED: July 2, 2020.




                                                            BAILEY
                                           UNI              DISTRICT




                                             7
